PENALTY SLIP

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

INDICTMENT JUN 11 2018
SEAN F. McAVOY, CLERK
NAME: DONOVAN QUINN CARTER CLOUD sso NE WASHINGTON

NUMBER OF COUNTS: 2

Count1: 18 U.S.C. § 2119
Vio: Carjacking

Penalty: Not more than 15 years imprisonment, $250,000 fine, or both, 5 years
supervised release, and $100 special assessment.

Count 3: 18 U.S.C. § 924(c)
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Case No. 1: 19-CR-2032-SMJ-2

USA Initials: TJH
